Citation Nr: 0603613	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-12 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel







INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


REMAND
 
The veteran contends he has PTSD resulting from events he 
experienced during military service in Korea.  The claimant 
specifically maintains that he observed and recovered swollen 
enemy dead bodies and that the stench was "unbearable."  He 
furthermore indicates that he feared "being blown up or shot 
to death" while probing for land mines, as on these 
occasions he also had to beware of sniper fire.
 
Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Entitlement to service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2005); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2005).
 
Neither the appellant's service medical records nor his 
available post-service medical records show a diagnosis of 
PTSD.  In a September 2003 statement, a counselor employed 
with the North Charleston, South Carolina Vet Center 
concluded that the claimant did not have PTSD.  The counselor 
noted that the veteran reported being under severe stress in 
service, but could not report any specific event that would 
fit the diagnostic criteria for PTSD.  The counselor also 
noted that the veteran "could report no reexperiencing 
symptoms, avoidance symptoms, or symptoms of increased 
arousal connected to his wartime experience."  
 
In December 2005, well after certification of the case to the 
Board in April 2004, the veteran submitted a completed PTSD 
Questionnaire to the RO, in which he described the stressors 
in Korea on which his claim is based.  The RO forwarded the 
evidence to the Board in December 2005.  As noted above, 
these stressors include appellant's exposure to and 
collection of malodorous body parts and dead bodies as well 
as a fear of land mines and snipers.  Significantly, prior to 
his submission of the Questionnaire, the veteran had not 
described the stressor experiences underlying his claim.
 
The appellant's DD Form 214 shows that he was a light weapons 
infantryman and that his service included one year and 20 
days of foreign and/or sea service.  The veteran's service 
record also shows that Company A, 224th Infantry Regiment, 
was his most significant duty assignment.  In his December 
2005 Questionnaire, the veteran indicates that he was serving 
with the above unit when his stressor experiences occurred.  
The Board notes that the RO has not attempted to verify the 
events the appellant states caused his PTSD.  On remand, the 
RO should attempt to verify whether, during the veteran's 
Korean War service between September 1953 and June 1954, he 
was exposed to the stressors which he has identified (i.e., 
collecting enemy dead and probing for land mines in areas 
where enemy snipers operated).  The RO for these purposes 
should contact the U.S. Army and Joint Services Records 
Research Center (JSRRC, formerly known as the United States 
Armed Services Center for Unit Records Research), in 
Alexandria, Virginia. 
 
The record also shows that the veteran, on his original claim 
of service connection for PTSD, reported having "been 
diagnosed with [PTSD]" at the Charleston, South Carolina VA 
Medical Center (VAMC).  The treatment records in the claims 
file do not evidence such a diagnosis.  Notably, however, the 
record shows that the RO has not sought to obtain complete 
treatment records from that facility, which the veteran has 
attended since the 1970s.  On remand, the RO should therefore 
attempt to locate and retrieve the claimant's Charleston, 
South Carolina VAMC treatment records since 1970.
 
The Board lastly notes that in the July 2003 VCAA notice the 
veteran was not adequately informed of the information and 
evidence necessary to substantiate the claim for PTSD.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  A remand consequently is required in order to ensure 
that he receives appropriate due process. 
 
The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.
 
In light of the above, the Board finds that further 
development is required prior to adjudication of the claim on 
appeal.  Accordingly, this case is REMANDED to the RO for the 
following actions:
 
1.  The RO should send the veteran a 
letter that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter must explain 
what, if any, information (medical 
or lay evidence) not previously 
provided to the Secretary is 
necessary to substantiate the claim 
of entitlement to service connection 
for PTSD.  The letter should also 
specifically inform the veteran 
which portion of the evidence is to 
be provided by the claimant, which 
part, if any, the RO will attempt to 
obtain on his behalf, and request 
that the appellant provide any 
pertinent evidence in his possession 
which has not previously been 
submitted.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 
(2002). 
 
2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA or private, to 
specifically include the North 
Charleston, South Carolina Vet 
Center, who may possess additional 
records pertinent to the claim on 
appeal.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
appellant, to include those from the 
North Charleston, South Carolina Vet 
Center which have not been secured 
previously.  In any event, medical 
records from the VAMC in Charleston, 
South Carolina from 1970 to the 
present should be obtained.  If the 
RO is unsuccessful in obtaining any 
medical records identified by the 
veteran, it should inform him and 
his representative of this and ask 
them to provide a copy of the 
outstanding medical records.  If any 
identified federal records are not 
secured the RO must prepare a 
written memorandum explaining what 
efforts have been undertaken to 
secure the records in question, and 
why further efforts would be futile. 
 
3.  The RO should attempt to obtain 
additional information from the 
veteran concerning the specific 
circumstances of his alleged service 
stressors, such as the dates, 
locations, units involved, names of 
any casualties resulting from land 
mine explosions and sniper attacks, 
and identifying information 
concerning any other individuals 
involved in the events, including 
their names, ranks, and units of 
assignment.  With this information, 
the RO should review the file and 
prepare a summary of the veteran's 
alleged service stressors.  This 
summary must be prepared whether or 
not the veteran provides an 
additional statement, as requested 
above, and must include the 
following stressors: witnessing 
swollen enemy dead bodies and body 
parts; recovering enemy dead bodies; 
probing for land mines; and exposure 
to sniper fire. 
 
4.  This summary and a copy of the 
veteran's DD 214 and other service 
personnel records should be sent to 
the U.S. Army and Joint Services 
Records Research Center.  The JSRRC 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors, particularly with respect 
to his contentions that he was in 
close proximity to swollen enemy 
dead bodies; that he recovered enemy 
dead bodies; and that he was exposed 
to sniper fire.  The JSRRC should 
also be requested to furnish any 
pertinent excerpts from any 
pertinent unit history and any 
pertinent operational reports for 
each unit the veteran was assigned 
to in Korea between September 1953 
and June 1954.
 
5.  After completion of all of the 
above, and if and only if any of the 
claimed stressors are independently 
verified by the JSRRC or otherwise, 
the veteran should be afforded a VA 
psychiatric examination by a 
physician with appropriate expertise 
to determine the nature and etiology 
of any diagnosed PTSD.  All 
indicated studies, tests and 
evaluations deemed necessary should 
be performed, including 
psychological testing designed to 
ascertain whether the veteran has 
PTSD due to an independently 
verifiable inservice stressor.  The 
examiner should be informed of any 
stressor which has been verified.  A 
diagnosis of PTSD under DSM IV 
criteria should be made or ruled 
out.  If PTSD is diagnosed, the 
examiner should identify the 
independently verifiable inservice 
stressor(s) supporting the 
diagnosis.  If PTSD is not 
diagnosed, the examiner should 
explain why the diagnosis was not 
made.  The claims folder, including 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner.  The examination report is 
to reflect whether such a review of 
the claims file was made.  
 
6.  Thereafter, the RO must review 
the claims folder and ensure that 
the foregoing development actions, 
as well as any other development 
that may be in order, has been 
conducted and completed in full.  If 
an examination is conducted, the RO 
should review the examination report 
to ensure that it is in complete 
compliance with the directives of 
this REMAND.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures at 
once.
 
7.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit 
sought on appeal is not granted to 
the veteran's satisfaction, the RO 
must issue a supplemental statement 
of the case, and provide the 
appellant and his representative 
with an opportunity to respond.  The 
RO is advised that it is to make a 
determination based on the law and 
regulations in effect at the time of 
its decision, to include any further 
changes in VCAA and any other 
applicable legal precedent.
 
After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

